OPINION
By GRIFFITH, J.
Action was filed in the Probate Court of Columbiana County to determine the heirs of Pauline Ann Vodrey who died on the 6th day of March, 1954, at the age of 19. She died unmarried intestate and survived by no brothers or sisters, parents, or grandparents.
She was adopted on the 15th day of May, 1951, by Sarah Vodrey Gardner. Helene Campbell Quigley, a sister of Pauline Ann’s blood mother, claims to be the natural and legitimate heir notwithstanding the adoption.
J. Norman Vodrey, who admittedly is the next of kin of Sarah Vodrey Gardner, deceased, the adopting mother, claims that the provisions of §3107.13 R. C., which became effective on August 28, 1951, controls Helene Campbell Quigley’s right to inherit and that, as a result thereof, she is not an heir of her natural niece; that the statute cut off her rights and that he, a collateral heir of her adoptive parent, is the one entitled to inherit from Pauline Ann Vodrey’s estate.
The pertinent provisions of §3107.13 R. C., as applied to our case, are:
“For all purposes under the laws of this state, including without limitation all laws and wills governing inheritance of and succession to real or personal property and the taxation of such inheritance and succession, a legally adopted child shall have the same status and rights, *66and shall bear the same legal relationship to the adopting parents as if born to them in lawful wedlock and not born to the natural parents. ... For the purpose of inheritance to, through, and from a legally adopted child, such child shall be treated the same as if he were the natural child of his adopting parents, and shall cease to be treated as the child of his natural parents for the purposes of intestate succession.”
Decided December 20, 1956.
Vodrey, Buzzard & Shay, East Liverpool, for plaintiff-appellee.
Metzger, McCorkhill & Metzger and Guy J. Mauro, Salem, for defendant-appellant, Helene C. Quigley.
Clark & Clark, East Liverpool, Hunston, Atkinson & Lower, Salem, for defendants-appellants.
While this statute was not effective at the time of the order of adoption, it was in effect at the time of the death of Pauline Ann Vodrey and governs the question before us as to who is entitled to inherit. Staley v. Honeyman, 157 Oh St 61 (1952).
The Probate Court held that the natural blood relative. Helene C. Quigley, is legally no longer an heir of Pauline Ann Vodrey; that Pauline Ann Vodrey’s adoptive mother, Sarah Vodrey Gardner, had died without leaving any lineal descendants, and that J. Norman Vodrey is the next of kin of Sarah Vodrey Gardner and that, by virtue of Sec. H. of §2105.06 R. C., he is the sole legal heir of Pauline Ann Vodrey.
With this conclusion, we are in accord. Under the amendment of 1951 to the adoption law, an adopted child may no longer inherit property from its natural parents or other natural kin who die intestate. Since August 28, 1951, a legally adopted child in Ohio has the same rights and status as if born in lawful wedlock to the adopting parents with the two exceptions (A) and (B) set out in §3107.13 R. C.
The legislature at that time made a drastic change in the Ohio law with the question of inheritance arising out of adoptions. It is presumed that the amended §3107.13 R. C. is made to affect the purpose expressed. We think the plain language of the statute is decisive of the legal questions raised in this case.
Therefore, the judgment of the Probate Court to the effect that J. Norman Vodrey is the sole legal heir of Pauline Ann Vodrey should be, and hereby is, affirmed.
Judgment affirmed.